DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 February 2022 has been entered. 
Response to Amendment
Applicant’s amendment filed 28 February 2022 amends claims 1 and 12. Claims 25-32 have been added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “By this amendment, the independent claims have been amended to more particular define that, rather than the mobile device being serially connected to a plurality of available networks, the mobile device is simultaneously connected to a plurality of the multiple available networks…Accordingly, Applicant submits that the rejections have been overcome…” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kim, U.S. Publication No. 2007/0133548.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-32 are drafted as method claims, but depend from claim 1, which is not a method claim. 
Claim limitation “network collector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The term “collector” represents a generic replacement for “means for” language. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification does not provide any mapping of the network collector to any structure, material, or acts for performing the entire claimed functionality of the network collector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 12, 21, 22, 25, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raleigh, U.S. Publication No. 2010/0188975, in view of Jackson, U.S. Publication No. 2004/0146006, and further in view of Kim, U.S. Publication No. 2007/0133548. Referring to claims 1, 12, Raleigh discloses a network service policy system wherein a mobile device service monitor agent observes and records network service usage ([0219]) for a specific device ([0221] & [0523]: individual end point device service usage information) operating on several networks ([0219]: reports service usage categorized by network possibly including roaming networks, paid service networks, or free service networks & [0250]: synchronized local service usage count for networks controlled by a central provider) and provides the observed usage information to a service controller ([0220] & Figure 20, element 122), which meets the limitation of a receiver that receives from the mobile device over an active one of the connected plurality of multiple networks, network data associated with each of the connected plurality of multiple available networks. The mobile device service monitor agent provides the report data to the service controller over an access network (Figure 16) that can be selected by user preferences ([0093]-[0094]), which meets the limitation of the mobile device being connected to a plurality of the multiple available networks. The service controller utilizes the received network usage information for comparison against the service policy specific to that device that includes usage limits ([0265] & [0292]), which meets the limitation of a processor that evaluates the data received from the mobile device based upon rules for the mobile device. If the observed network usage exceeds the defined policy usage limits ([0207]), a policy management server on the service controller ([0279]) can modify the network traffic policies for the device ([0280]) in order to throttle network service to the device ([0207] & [0292]), which meets the limitation of a transmitter that sends, based upon the evaluated data, data to the mobile device in order to [modify current operating parameters on the mobile device.
Raleigh discloses that the network traffic for the device is throttled when the observed network usage exceeds the defined policy usage limits. Raleigh does not disclose disabling the network interface of the device when the observed network usage exceeds the defined policy usage limits. Jackson discloses network data traffic control wherein control signals ([0039]) are send to a device, from an external device, that disable a particular network interface port of the device when it has been determined that the device has exceeded its bandwidth threshold ([0035]), which meets the limitation of a transmitter that sends, based upon the evaluated data, data to the mobile device in order to modify current operating parameters on the mobile device, wherein the current operating parameters modified on the mobile device comprise at least one of an operating system configuration value and a run-time configuration setting. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the service controller of Raleigh to have sent a network interface port disablement control signal to the device, instead of throttling traffic, because Jackson discloses that network port disablement is one of a finite number of possible remedial actions to exceeding bandwidth limits that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success ([0035]).
	Raleigh does not specify that the mobile device is connected to the plurality of networks simultaneously. Kim discloses mobile devices simultaneously connected to a plurality of networks ([0008]-[0010]), which meets the limitation of the mobile device being simultaneously connected to a plurality of the multiple available networks, a receiver that receives, from the mobile device over an active one of the simultaneously connected plurality of networks, network data associated with each of the simultaneously connected plurality of multiple available networks. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the mobile devices of Raleigh to be capable of simultaneous connections with the plurality of networks with which the mobile devices have monitored connections in order to provide the user with an efficient means of providing wide bandwidth and stable communication performance in unstable environments as suggested by Kim ([0008]-[0010]).
Referring to claim 2, Raleigh discloses that the usage information includes activity versus time per connection and traffic versus time per connection ([0226]), which meets the limitation of the data received from the mobile device comprises an amount of usage time per connected network and the received data is logged by the controller.
	Referring to claims 21, 22, Raleigh discloses that the report includes the total usage information and is created by the mobile device prior to external transmission ([0225]), which meets the limitation of the data that is to be received by the receiver, which is associated with each of the plurality of the multiple networks to which the mobile device is coupled, is aggregated before it is received.
	Referring to claims 25, 29, Raleigh does not specify that the mobile device is connected to the plurality of networks simultaneously. Kim discloses mobile devices simultaneously connected to a plurality of networks ([0008]-[0010]) using a plurality of different network interfaces ([0030] & Figure 2, elements 200 & 210 & 222: network interfaces read on the claimed network collectors), which meets the limitation of comprising a plurality of network collectors, wherein each of the plurality of network collectors is simultaneously connected to a respective one of the plurality of the multiple available networks. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the mobile devices of Raleigh to be capable of simultaneous connections with the plurality of networks with which the mobile devices have monitored connections in order to provide the user with an efficient means of providing wide bandwidth and stable communication performance in unstable environments as suggested by Kim ([0008]-[0010]).
Claims 3-11, 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raleigh, U.S. Publication No. 2010/0188975, in view of Jackson, U.S. Publication No. 2004/0146006, in view of Kim, U.S. Publication No. 2007/0133548, and further in view of Hegli, U.S. Publication No. 2003/0105863. Referring to claim 3, Raleigh discloses that the usage limits can include the total amount of traffic received and/or transmitted over a period of time ([0221]). However, Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of the amount of usage time is aggregated per connected network. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 4, Raleigh discloses that the usage limits can be implemented in each network ([0270]), which meets the limitation of the rules include per user limits [of usage time] per connected network. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of per user limits of usage time. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 5, Raleigh discloses that the network traffic for the device is throttled when the observed network usage exceeds the defined policy usage limits. Raleigh does not disclose disabling the network interface of the device when the observed network usage exceeds the defined policy usage limits. Jackson discloses network data traffic control wherein control signals ([0039]) are send to a device, from an external device, that disable a particular network interface port of the device when it has been determined that the device has exceeded its bandwidth threshold ([0035]), which meets the limitation of the controller is configured to automatically disable a network interface on the mobile device to avoid a user exceeding the usage time limits for a network associated with the disabled network interface. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the service controller of Raleigh to have sent a network interface port disablement control signal to the device, instead of throttling traffic, because Jackson discloses that network port disablement is one of a finite number of possible remedial actions to exceeding bandwidth limits that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success ([0035]).
Referring to claim 6, Raleigh discloses that the usage information is collected with timestamps ([0270]), which meets the limitation of the received data further comprises a time stamp of an occurrence [of the usage time, and the usage time] is aggregated per connected network and according to the time stamp. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of an occurrence of usage time, and the usage time is aggregated. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 7, Raleigh discloses that a billing agent monitors service usage with respect to purchased service levels and provides notifications on usage levels ([0232]), which meets the limitation of for each connected network, the controller monitors a plurality of time periods, and each time period is associated with a billing rate [for usage time]. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of usage time. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claims 8, 9, Raleigh discloses that the per network usage limits can be based on service costs for each network in order to minimize costs ([0115]), which meets the limitation of the rules include per user limits of cost per connected network. Raleigh does not disclose disabling the network interface of the device when the observed network usage exceeds the defined policy usage limits. Jackson discloses network data traffic control wherein control signals ([0039]) are send to a device, from an external device, that disable a particular network interface port of the device when it has been determined that the device has exceeded its bandwidth threshold ([0035]), which meets the limitation of the controller is configured to automatically disable a network interface on the mobile device to avoid a user exceeding the cost limits for a network associated with the disabled network interface. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the service controller of Raleigh to have sent a network interface port disablement control signal to the device, instead of throttling traffic, because Jackson discloses that network port disablement is one of a finite number of possible remedial actions to exceeding bandwidth limits that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success ([0035]).
Referring to claim 10, Raleigh discloses the collection of service usage and utilization of algorithms to create an estimate of the future projected service usage ([0203]), which meets the limitation of the controller is configured to map the aggregated usage time to project when usage time limits will be exceeded.
Referring to claim 11, Raleigh discloses that the mobile device user is provided with the created usage projection ([0233]), which meets the limitation of the controller is further configured to [automatically] notify a user of the mobile device of the projected exceeding of the usage time limits for the active network. Raleigh does not explicitly disclose that this notification is automatic. However, it is well settled that it is not invention to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Referring to claim 13, Raleigh discloses that the usage information includes activity versus time per connection and traffic versus time per connection ([0226]), which meets the limitation of the data received from the mobile device comprises an amount of usage time per connected network. Raleigh discloses that the usage limits can include the total amount of traffic received and/or transmitted over a period of time ([0221]). 
However, Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of the amount of usage time is aggregated per connected network. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 14, Raleigh discloses that the usage limits can be implemented in each network ([0270]), which meets the limitation of the rules include per user limits [of usage time] per connected network. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of per user limits of usage time. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 15, Raleigh discloses that the network traffic for the device is throttled when the observed network usage exceeds the defined policy usage limits. Raleigh does not disclose disabling the network interface of the device when the observed network usage exceeds the defined policy usage limits. Jackson discloses network data traffic control wherein control signals ([0039]) are send to a device, from an external device, that disable a particular network interface port of the device when it has been determined that the device has exceeded its bandwidth threshold ([0035]), which meets the limitation of the controller is configured to automatically disable a network interface on the mobile device to avoid a user exceeding the usage time limits for a network associated with the disabled network interface. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the service controller of Raleigh to have sent a network interface port disablement control signal to the device, instead of throttling traffic, because Jackson discloses that network port disablement is one of a finite number of possible remedial actions to exceeding bandwidth limits that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success ([0035]).
Referring to claim 16, Raleigh discloses that the usage information is collected with timestamps ([0270]), which meets the limitation of the received data further comprises a time stamp of an occurrence [of the usage time, and the usage time] is aggregated per connected network and according to the time stamp. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of an occurrence of usage time, and the usage time is aggregated. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 17, Raleigh discloses that a billing agent monitors service usage with respect to purchased service levels and provides notifications on usage levels ([0232]), which meets the limitation of for each connected network, the controller monitors a plurality of time periods, and each time period is associated with a billing rate [for usage time]. Raleigh does not specify limiting the total amount of time connected to the networks. Hegli discloses managing network access wherein the managed limits can include total number of bytes transferred, and total amount of time connected ([0042]), which meets the limitation of usage time. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the network service policy system of Raleigh to have included a usage limit on the total connection time in order to provide parents or employers the ability to control how much time their children or employees spend on the Internet as suggested by Hegli ([0005] & [0039]).
Referring to claim 18, Raleigh discloses that the per network usage limits can be based on service costs for each network in order to minimize costs ([0115]), which meets the limitation of the rules include per user limits of cost per network. Raleigh does not disclose disabling the network interface of the device when the observed network usage exceeds the defined policy usage limits. Jackson discloses network data traffic control wherein control signals ([0039]) are send to a device, from an external device, that disable a particular network interface port of the device when it has been determined that the device has exceeded its bandwidth threshold ([0035]), which meets the limitation of the controller is configured to automatically disable a network interface on the mobile device to avoid a user exceeding the cost limits for a network associated with the disabled network interface. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the service controller of Raleigh to have sent a network interface port disablement control signal to the device, instead of throttling traffic, because Jackson discloses that network port disablement is one of a finite number of possible remedial actions to exceeding bandwidth limits that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success ([0035]).
Referring to claim 19, Raleigh discloses the collection of service usage and utilization of algorithms to create an estimate of the future projected service usage ([0203]), which meets the limitation of mapping the aggregated usage time over the active network to project when usage time limits will be exceeded.
Referring to claim 20, Raleigh discloses that the mobile device user is provided with the created usage projection ([0233]), which meets the limitation of [automatically] notifying a user of the mobile device of the projected exceeding of the usage time limits for a network. Raleigh does not explicitly disclose that this notification is automatic. However, it is well settled that it is not invention to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Claims 26, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raleigh, U.S. Publication No. 2010/0188975, in view of Jackson, U.S. Publication No. 2004/0146006, in view of Kim, U.S. Publication No. 2007/0133548, and further in view of Mori, JP 2004289334 A. Referring to claims 26, 30, Raleigh, as modified above, does not disclose removing network collectors when a network interface becomes unavailable. Mori discloses the deletion of network interface data from a database when the network interface is disconnected in the network device ([0034]-[0038]), which meets the limitation of comprising an adaptor manager configured to remove one of the plurality of network collectors when the adaptor manager identifies a network interface associated with the one of the plurality of network collectors has become unavailable. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the mobile devices of Raleigh to have deleted network interface data associated with a network connection once that connection is lost in order to reduce maintenance operations as suggested by Mori ([0050]). 
Claims 27, 28, 31, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raleigh, U.S. Publication No. 2010/0188975, in view of Jackson, U.S. Publication No. 2004/0146006, in view of Kim, U.S. Publication No. 2007/0133548, and further in view of Wu, U.S. Publication No. 2006/0077964. Referring to claims 27, 28, 31, and 32, Raleigh does not specify that the mobile device is connected to the plurality of networks simultaneously. Kim discloses mobile devices simultaneously connected to a plurality of networks ([0008]-[0010]) using a plurality of different network interfaces ([0030] & Figure 2, elements 200 & 210 & 222), which meets the limitation of whereby the mobile device is simultaneously connected to the newly detected network and the plurality of the multiple available networks. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the mobile devices of Raleigh to be capable of simultaneous connections with the plurality of networks with which the mobile devices have monitored connections in order to provide the user with an efficient means of providing wide bandwidth and stable communication performance in unstable environments as suggested by Kim ([0008]-[0010]).
Raleigh, as modified in view of Jackson and Kim, does not disclose the creation of a network collector for each connected network. Wu discloses the creation of a database (Figure 5, 404) for each network interface ([0042]), which meets the limitation of comprising an adapter manager configured to monitor network interfaces on the mobile device, and, when an available network interface is found, to create a new instance of a network collector, comprising an adapter manager configured to create a network collector for a newly detected network. It would have been obvious to one of ordinary skill before the invention was made for the mobile devices of Raleigh, as modified above, to have maintained separate databases for each connected network through the separate interfaces in order to provide a means of sharing information between the interfaces as suggested by Wu ([0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437